Citation Nr: 0725770	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to October 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU).  The RO also concluded that there had 
been clear and unmistakable error (CUE) in a June 17, 2001, 
rating decision with respect to the effective date assigned 
to a 50 percent rating for service-connected paranoid 
schizophrenia.  The RO determined that the appropriate 
effective date for the 50 percent rating for service-
connected paranoid schizophrenia was March 30, 2000.  This 
decision was issued to the veteran and his representative on 
August 1, 2002.  The veteran disagreed with this decision 
later in August 2002.

The Board notes parenthetically that, in a June 2001 rating 
decision, the RO assigned a 50 percent rating to the 
veteran's service-connected paranoid schizophrenia effective 
October 23, 2000, which was the earliest factually 
ascertainable date showing increased symptoms.  That decision 
was issued to the veteran and his representative in 
July 2001.  Later that same month, in July 2001, the veteran 
disagreed with the 50 percent rating assigned to his service-
connected paranoid schizophrenia and requested an earlier 
effective date for this rating.  In September 2002, he 
perfected a timely appeal on the issues of an increased 
rating in excess of 50 percent for paranoid schizophrenia and 
an earlier effective date than October 23, 2000, for a 
50 percent rating for paranoid schizophrenia.  

In November 2003, the Board assigned a 100 percent rating for 
paranoid schizophrenia effective October 23, 2000, denied an 
earlier effective date than October 23, 2000, for a 
50 percent rating for paranoid schizophrenia, and remanded 
the veteran's TDIU claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for the issuance of a 
statement of the case.  See Board decision dated November 24, 
2003; see also Manlincon v. West, 12 Vet. App. 238 (1999).  
Because the Board's decision to assign a 100 percent 
evaluation for schizophrenia effective October 23, 2000, 
constituted a complete grant of benefits on appeal, an issue 
of entitlement to an earlier effective date than October 23, 
2000, for a 100 percent rating for schizophrenia is not on 
appeal.

In a December 2003 rating decision, which implemented the 
Board's November 2003 decision, the RO assigned a 100 percent 
rating for paranoid schizophrenia effective October 23, 2000, 
established eligibility for Dependents' Educational 
Assistance (DEA) under Chapter 35, United States Code, 
effective October 23, 2000, and denied special monthly 
compensation based on Aid & Attendance or housebound status.  
Since the veteran has not disagreed with the eligibility date 
assigned to his DEA or with the denial of special monthly 
compensation, these issues are not on appeal.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a January 2004 rating decision, the RO found the veteran 
competent to handle the disbursement of VA funds.  The 
veteran did not disagree with this decision; an issue 
relating to his competency also is not appeal.  Id.

In correspondence received at the RO in January 2004, the 
veteran's representative expressed disagreement with the 
effective date of October 23, 2000, assigned to the 
100 percent evaluation for paranoid schizophrenia and also 
requested a TDIU.  The RO accepted this correspondence as a 
timely appeal of the veteran's TDIU claim in lieu of a VA 
Form 9.  In June 2004, the RO informed the veteran's 
representative that the Board's November 2003 decision 
granting a 100 percent evaluation for paranoid schizophrenia 
effective October 23, 2000, had removed this issue from the 
RO's jurisdiction and that an appeal for a TDIU effective 
October 23, 2000, had been subsumed by the Board's decision.  
In a July 2004 letter to the RO, the veteran's representative 
conceded that issue of entitlement to TDIU effective 
October 23, 2000, had been subsumed by the Board's decision 
to grant a 100 percent evaluation for paranoid schizophrenia 
effective from that date.  However, the veteran's 
representative contended that entitlement to TDIU prior to 
October 23, 2000, had not been subsumed by the Board's 
November 2003 decision and remained in appellate status.

In June 2005, the Board agreed with the veteran's 
representative that a claim of entitlement to TDIU prior to 
October 23, 2000, was still on appeal.  The Board then 
remanded this claim to the RO/AMC for additional development.


FINDINGS OF FACT

1.  The claim for entitlement to a TDIU was received at the 
RO on July 18, 2001.  

2.   Service connection is in effect for paranoid 
schizophrenia and a 100 percent was assigned from October 23, 
2000; the issue of entitlement to TDIU from October 23, 2000 
is moot.    

3.  Prior to October 23, 2000, a 50 percent rating was 
assigned to the paranoid schizophrenia from March 30, 2000 
and the service-connected paranoid schizophrenia did not 
preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities earlier 
than October 23, 2000 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 
(2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the veteran in August 2001 and August 2005.  
The August 2005 letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for TDIU.  Both letters notified the veteran of what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

Although the August 2005 VCAA notice letter was provided to 
the veteran subsequent to the initial AOJ unfavorable 
decision, the Board finds that there is no prejudice to the 
veteran.  After the August 2005 VCAA notice was provided, the 
veteran had almost over one year to respond to the notice and 
submit additional evidence in support of his claim before the 
claim were certified to the Board.  After the August 2005 
VCAA letter was provided, the veteran had several months to 
respond to the notice and submit additional evidence in 
support of his claim before the claim was certified to the 
Board.  The claim was readjudicated in May 2006.  The veteran 
has not alleged any prejudice.  The Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.      

Elements (1) (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  Regarding elements (4) 
and (5) (degree of disability and effective date), the 
veteran was not provided with notice of these elements.  
However, the Board finds that the defective Dingess notice is 
harmless because the preponderance of the evidence is against 
the veteran's claim for TDIU prior to October 23, 2000 and 
any questions as to the appropriate rating or effective date 
to be assigned are moot. 

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained, to include VA or private medical records dated 
prior to October 23, 2000.  A review of the record shows that 
the veteran did not receive medical care from VA between 
October 1, 1987, when his VA benefits were terminated for his 
failure to report for VA examination, and October 23, 2000, 
when he reestablished care with VA.  He has not submitted any 
evidence of private medical treatment during this period.  
The veteran also was offered the opportunity to testify in 
support of his claim at a hearing and declined to do so.  
Pursuant to the Board's June 2005 remand, the veteran's 
Social Security Administration records were obtained and 
associated with the claims file.  The evidence is adequate to 
resolve this claim; there is no duty to provide another 
examination or a medical opinion because such evidence would 
not be relevant to the TDIU claim that is on appeal; any 
relevant medical evidence would be dated prior to October 23, 
2000.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.



Factual Background

Service connection is in effect for paranoid schizophrenia, 
evaluated as 30 percent disabling effective March 1, 1986, 
10 percent disabling effective March 30, 2000, and 
100 percent disabling effective October 23, 2000.  The 
veteran's TDIU claim was received at the RO on July 26, 2001.

When he filed his TDIU claim, the veteran stated that his 
paranoid schizophrenia had affected his full-time employment 
since August 1975.  He had last worked in July 1979 and had 
become too disabled to work as of that date.  He reported 
annual income from SSA benefits and VA compensation.  He had 
not tried to obtain employment since he had become too 
disabled to work.  He had been under a physician's care for 
paranoid schizophrenia since November 2000.

A review of the veteran's VA treatment records dated prior to 
October 23, 2000, shows that he was hospitalized at a VA 
Medical Center in July and August 1975 following an acute 
paranoid schizophrenic break while on active service.  
However, the VA examiner stated that, by the time the veteran 
was admitted for treatment, his psychosis was in remission 
and there was no thought disorder present.  The diagnosis was 
paranoid schizophrenia, in remission.

The RO granted service connection for paranoid schizophrenia 
in an April 1976 rating decision.  The RO assigned a 
temporary 100 percent evaluation effective August 23, 1975, 
and a 50 percent evaluation effective October 1, 1975.

The veteran was hospitalized at a VA Medical Center for 
several days in May 1976 for "a flare-up of irrational 
behavior."  He was angry with his father for not being in 
his life and fantasized about finding him.  The VA examiner 
stated that the veteran also was angry at his mother and had 
cut her telephone lines.  He noted that the veteran's 
"flare-up" was "not a major a psychotic break" and was 
"now subsiding."  Mental status examination of the veteran 
showed child-like attitudes, a rather cheerful mood, and a 
history of auditory hallucinations that had not happened 
"for a long time."  The veteran denied being mentally ill.  
The VA examiner stated that the veteran had no practical 
training but was competent and potentially employable.  The 
diagnosis was schizophrenia.

Treating the veteran's May 1976 VA hospitalization as an 
informal increased rating claim, the RO assigned a temporary 
100 percent evaluation for service-connected paranoid 
schizophrenia effective May 24, 1976, and a 50 percent 
evaluation effective July 1, 1976.

The veteran was hospitalized in June 1976 at a private 
hospital for paranoid schizophrenia.  He was hospitalized 
later in June 1976 at a VA Medical Center and left against 
medical advice.  The diagnoses included chronic paranoid 
schizophrenia.

The veteran was hospitalized from December 1979 to January 
1981 at a VA Medical Center after threatening to kill his 
stepfather and complaining that his thoughts were controlled 
and broadcast to others.  On admission, he denied any ideas 
of reference, delusions, hallucinations, or suicidal or 
homicidal ideation.  Some loose associations and tangential 
thoughts were noted.  The veteran had a history of 
hallucinations and a diagnosis of paranoid schizophrenia, 
although the VA examiner stated that a diagnosis of manic 
depressive also could be considered.  

VA psychological assessment in February 1980 suggested that 
the veteran had episodes in which he was likely to be seen as 
demanding, confused, hostile, hyperactive, panicky, and 
circumstantial.  He was also likely to appear restless, 
evasive, talkative, and high-strung.  There was evidence of 
confused thinking and trouble with impulse control.  In 
summary, the VA psychologist determined that "the most 
likely descriptive diagnosis" was a schizomanic episode 
characterized by confused and schizoid thinking, pressured 
speech, hyperactivity, and evasiveness.  

On VA social work screening in March 1980, it was noted that 
the veteran had a long history of a poor relationship with 
his mother, drug abuse, violent acting out towards his 
mother, and multiple psychiatric hospitalizations for 
treatment of paranoid schizophrenia.  The veteran was lonely 
and "unable to secure and sustain full time employment."  
He also was stable on medication and was receiving vocational 
rehabilitation.  

The RO denied an increased rating for paranoid schizophrenia 
in a March 1982 rating decision that was issued to the 
veteran and his service representative in April 1982.

In a July 1982 letter, P.B.H., M.D. (- initials used to 
protect privacy) (Dr. P.B.H.), VA staff psychiatrist, 
notified the RO that the veteran had been hospitalized at a 
VA Medical Center from November 13, 1981, to April 9, 1982, 
for an exacerbation of chronic paranoid schizophrenia.  

In an August 1982 rating decision, the RO concluded that no 
change was warranted in the 50 percent evaluation assigned to 
the veteran's service-connected paranoid schizophrenia 
because records from the VA hospitalization referred to in 
Dr. P.B.H.'s July 1982 letter had previously been considered 
by the RO.

The veteran disagreed with the August 1982 rating decision 
later that same month in a statement from his service 
representative.  The RO then issued a statement of the case 
(SOC) to the veteran and his service representative in 
September 1982.  However, neither the veteran nor his service 
representative responded to the September 1982 SOC.  
Accordingly, the August 1982 rating decision became final.  
See 38 U.S.C.A. § 4005 (1982) (later renumbered 38 U.S.C.A. § 
7105).

On VA neuropsychological examination in September 1983, the 
veteran "still feels at times that people are talking about 
him and making threats; however, he doesn't feel any plot 
against him.  He hasn't heard voices recently."  The VA 
examiner reviewed the veteran's claims file.  The VA examiner 
noted that the veteran "would like to do office work."  
Mental status examination of the veteran showed that he was 
alert, oriented, and cooperative, showed no evidence of 
hostility or paranoid thinking, with somewhat above average 
intelligence, intact memory, adequate insight and judgment, 
occasional ideas of reference, and appeared employable and 
competent.  The diagnosis was chronic paranoid schizophrenia, 
in partial remission.

Based on the September 1983 VA examination, in an October 
1983 rating decision, the RO reduced the evaluation of the 
veteran's service-connected paranoid schizophrenia to 
30 percent disabling effective January 1, 1984.  The veteran 
was notified of this decision in November 1983.

The veteran received regular VA outpatient treatment for 
paranoid schizophrenia between 1984 and 1986.

On VA psychological examination in September 1985, the 
veteran complained of "violent thoughts but does not 
elaborate what these are...[and] bad dreams and feelings of 
mistrust of other people."  The veteran stated that he did 
bookkeeping work for a friend.  Mental status examination of 
the veteran showed that he was wearing dark sunglasses and 
was somewhat disheveled with normal speech, disordered 
thought processes, a mood that was at first euthymic but then 
turned angry, a full affect with some lability, persecutory 
delusions about his mother stealing money from his bank 
account, and no suicidal or homicidal ideation or 
hallucinations.  His behavior was within normal limits.  He 
was at first cooperative but later became extremely angry.  
The VA examiner commented that the veteran currently 
manifested psychotic signs and symptoms including a thought 
disorder and persecutory delusions.  His intellectual 
functions were intact.  Although the veteran stated that he 
worked as a bookkeeper for a friend, the VA examiner found it 
difficult to imagine how he could do this.  The veteran was 
considered competent for VA purposes but "he would have much 
difficulty maintaining a job given his labile changes in 
affect and marked feelings of mistrust and delusions."  The 
diagnosis was chronic paranoid schizophrenia.

The veteran was hospitalized in January and February 1986 
"in a psychotic state...and gravely disabled."  He had been 
non-compliant with his medications and had become 
increasingly suspicious and hostile.  Mental status 
examination of the veteran showed that he was disheveled, 
mildly euphoric, easily irritated, alert and oriented times 
three with poor judgment, fair insight, a mildly euphoric and 
mildly hostile mood, a flat to hostile affect, paranoid 
delusions, no auditory or visual hallucinations or thought 
control, no suicidal or homicidal ideation, looseness of 
associations in thought processes, and mildly pressured 
speech.  The admitting diagnoses included chronic paranoid 
schizophrenia.

On SSA psychiatric evaluation on March 1986, the veteran was 
"a somewhat neglected appearing man with a slight body odor 
and somewhat limited hygiene."  He was restless, appeared 
somewhat tense and ill at ease, and answered questions 
readily.  He reported hearing voices on active service while 
"under pressure separating from his wife" and had been 
confined to a psychiatric unit.  He reported a high school 
education and 2 semesters at Los Angeles City College.  He 
also reported working as a telephone installer after high 
school for a few years until active service.  After his 
discharge from service, the veteran reported that "he hardly 
did any work."  Mental status examination of the veteran 
showed that he "appeared tense and expressed several times 
the feeling that people have ulterior motives, that he can't 
trust people" and he was alert and oriented times three with 
a blunt affect, no objective indication of any major 
depression, limited insight, and weak judgment.  He denied 
any hallucinations and delusions.  His answers were fast and 
to the point.  His thought processes appeared rather 
concrete.  His intellectual level was average.  He appeared 
rather vigilant and somewhat suspicious.  The private 
examiner stated, "[A]ccording to the information available, 
his persistence in regards to work... [is] very poor.  I do not 
believe that he would be able to withstand the stress and 
pressure even of a low stress, day to day job."  The 
diagnosis was chronic paranoid schizophrenia, in partial 
remission.

In a May 1986 rating decision, the RO assigned a temporary 
100 percent evaluation for paranoid schizophrenia effective 
January 4, 1986, and a 30 percent evaluation effective 
March 1, 1986.

After the veteran failed to report for a routine VA 
examination scheduled for September 1987, his VA benefits 
were suspended effective October 1, 1987.  

The veteran requested reinstatement of his benefits in 
November 1988 and advised VA that he would be unable to 
report for VA examination due to his in-patient 
hospitalization at Patton State Hospital in California.  

In May 1989, the veteran notified VA that he had been 
released from Patton State Hospital.  He provided the RO with 
a signed release for medical records from this facility in 
August 1989.  

The RO sent letters in May and December 1989 requesting the 
veteran's medical records from Patton State Hospital; 
however, this facility did not respond.  

After the veteran again failed to report for VA examination 
in January 1990, the RO denied his request for reinstatement 
of VA benefits in February 1990.  

The next correspondence from the veteran and/or his 
representative occurred in March 2000 when he submitted a VA 
Form 21-4138 and requested reinstatement of his VA benefits.  
The veteran signed and dated this form on March 30, 2000, and 
it was date-stamped as received at the RO that same day.

On VA (fee-based) general psychiatric examination in 
September 2000, the veteran complained of experiencing 
paranoia since active service and ideas of reference "where 
he thinks that people talk about him and laugh about him."  
He denied any other psychotic symptoms.  The VA examiner 
stated that he had reviewed the veteran's voluminous medical 
records.  The veteran reported being medically discharged 
from active service due to paranoid schizophrenia.  He denied 
experiencing any ideas of reference since beginning 
medication 3 or 4 years earlier.  He denied ever suffering 
from depression.  He described his mood as calm.  He denied 
manic or depressive symptoms, plans or an intent to kill 
other people, panic attacks, problems controlling his 
impulses, or major changes in his daily activities or social 
functions since developing his mental condition.  His history 
included multiple psychiatric hospitalizations between 1975 
and 1989 and outpatient mental health treatment since 1974.  
The veteran reported being a high school graduate and having 
1 year of college education.  His employment history included 
working at the telephone company as an office clerk and then 
as an installer for 4 years.  "He stopped working in 1975 
because, 'The job said I was annoying people at work.'  Since 
that time, he stated that he had not worked.'"  He reported 
that his mental condition had "not really" impaired or 
impacted his working life.  Mental status examination of the 
veteran showed that he was alert and cooperative with average 
grooming and hygiene and not dirty or disheveled.  The 
veteran was pleasant and relaxed and not hostile or fearful.  
He did not have any bizarre posturing.  He did not appear 
depressed, anxious, or in any way emotionally distressed with 
a flat affect and no suicidal or homicidal ideation or 
intent.  His speech was fluent without pressure or 
retardation.  There were no loose associations, 
tangentiality, or circumstantiality.  There was no 
psychomotor retardation or excitability.  Memory was grossly 
intact.  Judgment and insight were good.  There was no 
impairment of thought process or communication, no 
inappropriate, obsessive, or ritualistic behavior, and no 
irrelevant, illogical, or obscure speech.  The veteran lived 
in a board and care facility.  The veteran's Global 
Assessment of Functioning (GAF) score was 70, indicating some 
mild symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well with 
some meaningful interpersonal relationships.  The diagnosis 
was residual schizophrenia.

In a rating decision dated on October 10, 2000, the RO 
assigned a 10 percent evaluation for service-connected 
paranoid schizophrenia effective March 30, 2000.  In this 
decision, the RO noted that there was insufficient evidence 
to evaluate the veteran's service-connected paranoid 
schizophrenia between October 1, 1987, when his benefits were 
terminated due to his failure to report for VA examination, 
and March 30, 2000, when VA received his request to reinstate 
his VA benefits.



Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2006). 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service connected 
disabilities. 



Analysis

Service connection is in effect for paranoid schizophrenia 
which was rated as 50 percent disabling from March 20, 2000.  
A zero percent rating was assigned from October 1, 1987 to 
March 29, 2000.  A 30 percent rating was assigned from March 
1, 1986.  Consequently, prior to October 23, 2000, the 
veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16(a), for consideration for a total 
unemployability rating on a schedular basis.  

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).   

According to the evidence on file, the veteran has a high 
school education.  He attended college for one year.  He has 
work experience in clerical work and as a telephone 
installer.  The veteran asserts that he last worked full time 
in the 1970's.  He argues that he is entitled to TDIU prior 
to October 23, 2000 due to the service-connected paranoid 
schizophrenia.  

The medical evidence of record does not establish that the 
veteran's service-connected paranoid schizophrenia precluded 
him from securing and following a substantially gainful 
occupation prior to October 23, 2000.  The Board has reviewed 
the evidence of record for the time period from July 18, 
2000, which is the date of the claim for an increased rating 
and the date of the informal claim for TDIU, to October 22, 
2000 to determine whether the veteran was unable to work due 
to his service-connected paranoid schizophrenia.  

There is no medical evidence of record for the time period of 
July 18, 2000 to September 11, 2000.  Of record is a 
September 12, 2000 VA psychiatric examination report.  The 
report indicates that the Axis I diagnosis was schizophrenia, 
residual type.  The Global Assessment of Functioning (GAF) 
score was 70, which is indicative of mild social or 
occupational impairment.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).  The 
Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV).  The Board 
finds that the September 2000 VA examination does not 
establish that the veteran was unemployable due to the 
service-connected paranoid schizophrenia since the report 
shows that the veteran had mild occupational impairment.  

There is no medical evidence dated from September 12, 2000 to 
October 22, 2000 which establishes that the veteran's 
service-connected schizophrenia caused the veteran to be 
unemployable.  The evidence of record shows that on October 
23, 2000, the veteran sought treatment for increased symptoms 
of the service-connected schizophrenia, and the 100 percent 
rating was assigned from that date.  It was factually 
ascertainable on October 23, 2000 that the veteran was 
unemployable by reason of service connected disability and 
his disability met the percentage requirements for that 
benefit.  

The medical evidence of record indicates that the veteran's 
service-connected paranoid schizophrenia has fluctuated 
between periods of remission and acute episodes of certain 
psychiatric symptoms between his first in-patient 
hospitalization in July 1975 and October 23, 2000, the date 
that he was assigned a 100 percent evaluation for service-
connected paranoid schizophrenia.  For example, although he 
was hospitalized while still on active service in July 1975 
following an acute paranoid schizophrenic break, by the time 
the veteran had arrived at the VA Medical Center for 
hospitalization, his psychosis was in remission and there was 
no thought disorder.  While hospitalized in May 1976 for a 
"flare-up of irrational behavior" that the VA examiner 
considered was "not a major a psychotic break" and "now 
subsiding", paranoid schizophrenia was diagnosed.  In March 
1980, the VA social worker found that the veteran's paranoid 
schizophrenia was stable on medication.  On VA 
neuropsychological evaluation in September 1983, the 
veteran's paranoid schizophrenia was in partial remission.  
The VA psychologist determined in September 1985 that, 
although his behavior was within normal limits and his 
intellectual functioning was intact, he manifested 
psychiatric signs and symptoms and the diagnosis was chronic 
paranoid schizophrenia.  On SSA examination in March 1986, 
the veteran's paranoid schizophrenia was again in partial 
remission.

As the RO noted in an October 2000 rating decision, there is 
insufficient evidence to evaluate the veteran's service-
connected paranoid schizophrenia, to include the impact of 
this disability on his employability, between October 1, 
1987, when his benefits were terminated for his failure to 
report for VA examination, and March 30, 2000, when he filed 
an increased rating claim for paranoid schizophrenia.  

As noted above, the evidence dated between March 30, 2000, 
and October 23, 2000, when VA assigned a 100 percent 
evaluation for service-connected paranoid schizophrenia, 
shows that the veteran reported on VA psychiatric examination 
in September 2000 that his paranoid schizophrenia had "not 
really" impacted his employability.  He denied experiencing 
any ideas of reference for 3 or 4 years, and also denied 
manic or depressive symptoms, panic attacks, or major changes 
in his daily activities or social functions.  His 
occupational functioning was only mildly impaired, as 
indicated by his GAF score of 70, and the VA examiner only 
diagnosed residual schizophrenia.

The Board is cognizant of the fact that symptoms recited in 
the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, or, as in this case, a claim for a TDIU, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  As noted above, a GAF 
score of 70 denotes some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV; see also 38 C.F.R. § 4.130; 
Carpenter, supra.  

The competent medical evidence does not show that, prior to 
October 23, 2000, the veteran was prevented from securing and 
maintaining gainful employment solely as a result of his 
service-connected paranoid schizophrenia.  See Hatlestad, 
supra.  In this regard, the Board acknowledges that the VA 
social worker determined in March 1980 that the veteran would 
be "unable to secure and sustain full time employment."  
Critically, the social worker did not relate the veteran's 
apparent unemployability to his service-connected paranoid 
schizophrenia.  In fact, the veteran's paranoid schizophrenia 
was stable on medication and he was receiving vocational 
rehabilitation at that time.  The VA psychologist determined 
in September 1985 that the veteran would have "much 
difficulty maintaining a job."  The SSA disability examiner 
also found in March 1986 that the veteran would not be able 
to work even in a less stressful job.  However, it is not 
clear that any of these examiners had access to or reviewed 
the veteran's claims file prior to offering their opinions as 
to the impact of his service-connected paranoid schizophrenia 
on his employability.

Weighed against this evidence are statements from multiple VA 
examiners dated before and after the March 1980 social work 
screening, the September 1985 VA psychological examination, 
and the March 1986 SSA disability examination which indicate 
that the veteran was capable of employment.  The veteran's 
GAF score in September 2000 is one indicator of the limited 
impact that his mild service-connected paranoid schizophrenia 
symptoms had on his employability prior to October 23, 2000, 
as are his statements to the VA examiner in September 2000 
that he had "not really" been impaired in his working life 
as a result of his service-connected paranoid schizophrenia.  
The veteran was considered potentially employable at his 
first post-service hospitalization for paranoid schizophrenia 
in May 1976.  In September 1983, the VA examiner stated that 
the veteran appeared employable.  And the veteran himself 
reported in September 1985 that he had left his post-service 
employment with the telephone company in 1979 because he had 
been annoying his co-workers and that he was currently 
working for a friend as a bookkeeper, though the VA examiner 
questioned this reported employment.

Where there is a difference of medical opinion, the Court has 
held that "[i]t is the responsibility of the BVA...to assess 
the credibility and weight to be given the evidence."  Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Court also 
has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [BVA as] adjudicators."  
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); see 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (finding 
that it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases); 
Winsett v. West, 11 Vet. App. 420 (1998) (affirming the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that Board's decision to favor one 
medical opinion over another is not error).  The Federal 
Circuit has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Given the foregoing, the Board finds that, because they were 
based upon a review of the claims file and thorough 
examinations of the veteran, the September 1983 VA 
neuropsychological examination and September 2000 VA general 
psychiatric examination are more persuasive on the issue of 
the veteran's employability than the March 1980 VA social 
work screening, the September 1985 VA psychological 
examination, and the March 1986 SSA disability examination.  
Although the VA psychologist examined the veteran in 
September 1985, his opinion was not based on a review of the 
claims file.  The SSA disability examiner opined in March 
1986 that the veteran might not be employable even in a less 
stressful job "according to the information available"; 
this indicates that the SSA examiner's opinion was based on 
the veteran's reported post-service employment history and 
not on a review of the claims file.  Thus, the competent 
medical evidence of record indicates that, prior to October 
23, 2000, the veteran was not precluded from securing and 
maintaining substantially gainful employment solely by reason 
of his service-connected paranoid schizophrenia.  See also 
Hatlestad, supra.

In conclusion, the Board finds that it is factually 
ascertainable on October 23, 2000 that the veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected psychiatric disability.  There is 
no evidence showing that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability prior to October 23, 2000.  
Therefore entitlement to TDIU is not warranted prior to 
October 23, 2000.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to TDIU prior to October 23, 2000, and the claim 
is denied.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




ORDER

Entitlement to a total disability rating based on individual 
unemployability prior to October 23, 2000 is not warranted, 
the appeal is denied.




____________________________________________
C. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


